DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim (s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter as “certain housing carrying the one or more transducer , the one or more amplifiers and the one or more microphones and recording via the microphones (associated with the housing) the played back audio content related to the transducers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim (s) 1-6, 8-13, 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 2010/0142735 A1) and Massara et al. ( US 8,042,961 B1).

1. A playback device comprising: one or more audio transducers (fig.2 (110/135); par [59]); a network interface (fig.2 (110/119); par [69]); one or more processors (fig.2 (110/113); par [74]); and a housing carrying the one or more audio transducers, the network interface, the one or more processors, and data storage having stored therein instructions executable by the one or more processors to cause the playback device to perform functions (fig.2 (110); par [66]).

	But the art never mentioned of the playback device as comprising: one or more amplifiers configured to drive the one or more audio transducers; one or more microphones; 

	The prior art further comprise processor to cause the playback device to perform functions as: playing back audio content using a first calibration via the one or more audio transducers and the one or more amplifiers, wherein the first calibration is based on a response of a listening environment to audio content playback by the playback device (Yoon-par [26, 82]); recording, via a certain one or more microphones, at least a portion of the played back audio content (Yoon-par [105-106, 111]/microphone to record the audio content); based on the recorded audio content, detecting a change in the response of the listening environment to audio content playback by the playback device (Yoon-par [110-111]) and responsive to detecting the change in the response, causing output of a prompt to initiate a calibration procedure for the playback device, where the calibration procedure involves a mobile device recording playback by the playback device (Yoon-fig.1 (200); par [111,119,126]).  



2. The playback device of claim 1, wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises causing, via the network interface, the mobile device to display a graphical prompt to initiate the calibration procedure for the playback device (Yoon-fig.1 (200); par [38, 111,119, 124,126]).  
  

3. The playback device of claim 1, wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises playing back an audible prompt to initiate the calibration procedure for the playback device (Yoon-fig.1 (200); par [119, 124,126]).  


4. The playback device of claim 1, wherein the functions further comprise: receiving, via the network interface from the mobile device, data representing a second calibration, wherein the second calibration is based on the changed response of the listening environment to audio content playback by the playback device (Y-par [37, 64]).  



6. The playback device of claim 1, wherein a particular zone of a media playback system includes the playback device, and wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises causing output of a particular prompt to initiate a calibration procedure for the particular zone (Yoon-fig.1 (200); par [111,119,126]).  

Claim 8, the art disclosed of a method to be performed by a playback device, the method comprising: playing back audio content using a first calibration configured to drive one or more audio transducers, wherein the first calibration is based on a response of a listening environment to audio content playback by the playback device, and wherein the one or more audio transducers are carried in a housing of the playback device (Yoon-fig.2 (110); par [26, 66,82]).

	But he art never specify of the audio amplifiers and the one or more amplifiers and the microphones are carried in a housing. But such mentioned housing for carrying the the one or more amplifiers and the microphones is noted (fig.11 (73/76); col.5 line 30-45). Thus, one of the 

	The art further teach of recording, via one or more microphones, at least a portion of the played back audio content (Yoon-par [105-106, 111]); based on the recorded audio content, detecting a change in the response of the listening environment to audio content playback by the playback device (Yoon-par [110-111]); and responsive to detecting the change in the response, causing output of a prompt to initiate a calibration procedure for the playback device, where the calibration procedure involves a mobile device recording playback by the playback device (Yoon-fig.1 (200); par [111,119,126]).    

	Although, the prior art never specify of the recording via the one or microphones at least the played back content, but one of the ordinary skills in the art could have varied the noted microphone to any particular microphone to record the played back audio content including such mentioned said microphone for achieving the same result as per preference. 


9. The method of claim 8, wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises causing, via a network interface of the playback device, the mobile device to display a graphical prompt to initiate the calibration 

10. The method of claim 8, wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises playing back an audible prompt to initiate the calibration procedure for the playback device (Yoon-fig.1 (200); par [119, 124,126]).  
.  

11. The method of claim 8, further comprising: receiving, via a network interface from the mobile device, data representing a second calibration, wherein the second calibration is based on the changed response of the listening environment to audio content playback by the playback device, wherein the network interface is carried in the housing of the playback device (Y-par [37, 64]).   

12. The method of claim 8, wherein the first calibration comprises an equalization that at least partially offsets acoustic characteristics of the listening environment to a target response, and wherein detecting the change in the response of the listening environment to audio content playback by the playback device comprises determining that the recorded audio content indicates that audio content playback by the playback device differs from the target response (Y-par [ 88-89, 111]).    



15. A tangible, non-transitory, computer-readable medium having stored therein instructions executable by one or more processors to cause a playback device to perform functions comprising playing back audio content using a first calibration via one or more amplifiers configured to drive one or more audio transducers, wherein the first calibration is based on a response of a listening environment to audio content playback by the playback device, and wherein the one or more amplifiers and the one or more audio transducers are carried in a housing of the playback device (Yoon-fig.2 (110); par [26, 66,82]).

	But the art never mentioned of using one or more amplifiers to drive audio transducers and wherein the one or more amplifiers and microphones as being all carried in a housing of the playback device. But such mentioned housing for carrying the the one or more amplifiers and the microphones is noted (fig.11 (73/76); col.5 line 30-45). Thus, one of the ordinary skills in the art could have modified the art by adding such mentioned one or more amplifiers to drive audio transducers and wherein the one or more amplifiers and microphones as being all carried in a housing of the playback device so as to enable the device to pick up acoustic sound and generating output in various modes. 



	Although, the prior art never specify of the recording via the one or microphones at least the played back content, but one of the ordinary skills in the art could have varied  the noted microphone to any particular microphone to record the played back audio content including such mentioned said microphone for achieving the same result as per preference. 


Claim 16, the tangible, non-transitory, computer-readable medium of claim 15, wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises causing, via a network interface of the playback device, the mobile device to display a graphical prompt to initiate the calibration procedure for the playback device, wherein the network interface is carried in the housing of the playback device (Yoon-fig.1 (200); par [38, 111,119, 124,126]).   



18. The tangible, non-transitory, computer-readable medium of claim 15, wherein the functions further comprise: receiving, via a network interface from the mobile device, data representing a second calibration, wherein the second calibration is based on the changed response of the listening environment to audio content playback by the playback device, wherein the network interface is carried in the housing of the playback device (Y-fig.1 (200); par [37, 64]).   

19. The tangible, non-transitory, computer-readable medium of claim 15, wherein the first calibration comprises an equalization that at least partially offsets acoustic characteristics of the listening environment to a target response, and wherein detecting the change in the response of the listening environment to audio content playback by the playback device comprises determining that the recorded audio content indicates that audio content playback by the playback device differs from the target response (Y-par [ 88-89, 111]).   

20. The tangible, non-transitory, computer-readable medium of claim 15, wherein a particular zone of a media playback system includes the playback device, wherein causing output of the prompt to initiate the calibration procedure for the playback device comprises causing output .  

Claim (s) 7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al. (US 2010/0142735 A1) and Massara et al. ( US 8,042,961 B1) and Nguyen et al. (US 2012/0114152 A1).
  
7. The playback device of claim 6, but the art never mentioned of wherein the particular zone includes one or more additional playback devices configured to output audio content in synchrony with the playback device.

But the general concept of having such particular zone includes one or more additional playback devices configured to output audio content in synchrony with the playback device is noted (Ng-par [95]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted zone includes one or more additional playback devices configured to output audio content in synchrony with the playback device so as to characterize the speaker layout. 

	The art further disclose of wherein the calibration procedure calibrates the playback device and the or more additional playback devices (Ng-par [36, 164]).  




But the general concept of having such particular zone includes one or more additional playback devices configured to output audio content in synchrony with the playback device is noted (Ng-par [95]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted zone includes one or more additional playback devices configured to output audio content in synchrony with the playback device so as to characterize the speaker layout. 

The art further disclose as and wherein the calibration procedure calibrates the playback device and the or more additional playback devices (Ng-par [36, 164]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654